Tristan Jankowski

From:                             Lindsay Hettling (BTB - Advertisin) <Lindsay.Hettling@dominos.com>
Sent:                             Friday, February 3, 2017 7:10 AM
To:                               Roberto Luna
Cc:                               Oscar Escarcega
Subject:                          RE: Domino's Daily Report


Hi,
I’m working with the team here to prepare a training document but I’ll summarize here. The earliest you can expect to
see calls from this line is Monday, February 6th. The purpose of providing this phone number to our customers is to give
those who are blind and unable to use a computer an ordering option. Orders coming from this phone number must be
placed through dominos.com and not CCA.

From time to time, these customers may also ask the agents to create a profile for them or log in to their existing
dominos.com accounts. These customers may also ask you to submit a customer complaint through dominos.com on
their behalf. We expect the volume to be minimal, but we are legally required to offer this service 24/7 beginning on
February 13th. It would not surprise me if there would be days with zero phone calls through this phone number.

We’ll work on getting a training document sent today. In the mean time, let me know If you have questions.

Thanks,
Lindsay

From: Roberto Luna [mailto:rluna@centrisinfo.com]
Sent: Friday, February 03, 2017 9:44 AM
To: Lindsay Hettling (BTB - Advertisin) <Lindsay.Hettling@dominos.com>
Cc: Oscar Escarcega <oescarcega@centrisinfo.com>
Subject: RE: Domino's Daily Report

Good Morning Lindsay,

What are the hours of operations that you would like to have this number available? Also what would be the calls types
? We would like to know in case we need to change the training materials .

At this point we assume is order taking with the new 800 number using only Dominos.com please lets us know if this 800
will be available 24/7

Thank you
Regards

From: Lindsay Hettling (BTB - Advertisin) [mailto:Lindsay.Hettling@dominos.com]
Sent: Wednesday, February 1, 2017 3:37 PM
To: Oscar Escarcega; Roberto Luna
Subject: RE: Domino's Daily Report

Understood. Do we know when it will be live? I ask because our teams here need to get it published on a portion of our
website. The next scheduled release is live on Monday, February 6th but needs to be set up today.



                                                            1
From: Oscar Escarcega [mailto:oescarcega@centrisinfo.com]
Sent: Wednesday, February 01, 2017 4:34 PM
To: Lindsay Hettling (BTB - Advertisin) <Lindsay.Hettling@dominos.com>; Roberto Luna <rluna@centrisinfo.com>
Subject: RE: Domino's Daily Report

Good afternoon Lindsay here is the update below, thanks.


The number is 8002524031.

However, do not make any calls on this number until I tell you it is okay. It is not routed yet and any
dialing of this number could break the number as it is being routed. I will tell you when you can dial it. If
you release the number to Dominos, stress to them that they CANNOT dial it until approved.



From: Lindsay Hettling (BTB - Advertisin) [mailto:Lindsay.Hettling@dominos.com]
Sent: Wednesday, February 01, 2017 8:38 AM
To: Oscar Escarcega; Roberto Luna
Subject: RE: Domino's Daily Report

Hi Oscar,
I just wanted to follow-up on my question below. Can you let me know when we might have the new phone number
secured? Ideally, the team would have it today in order to meet some deadlines.

Thanks,
Lindsay

From: Lindsay Hettling (BTB - Advertisin)
Sent: Monday, January 30, 2017 2:53 PM
To: 'Oscar Escarcega' <oescarcega@centrisinfo.com>; Roberto Luna <rluna@centrisinfo.com>
Subject: RE: Domino's Daily Report

Thanks Oscar. The team is asking if it’s possible to have the new phone number ready by this Wednesday. They need to
publish it online and in some materials and were hoping to have it prior to being live and ready to take phone calls. In
terms of IVR requirements, we will just need a simple greeting, something like “Thank you for calling Domino’s, a
representative will be with you shortly”. We’d also like to use this greeting “Thanks for calling Domino’s. I understand
that you may be having trouble with the accessibility of the Domino’s website. How can I help you?”




From: Oscar Escarcega [mailto:oescarcega@centrisinfo.com]
Sent: Monday, January 30, 2017 10:30 AM
To: Lindsay Hettling (BTB - Advertisin) <Lindsay.Hettling@dominos.com>; Roberto Luna <rluna@centrisinfo.com>
Subject: RE: Domino's Daily Report

Good morning Lindsay, this is great news, thank you very much. I spoke with Linda Platt our platform director and from
an 800# perspective we should be good to go by the 13th. Linda will submit a request for a new 800# ASAP. Do you have
any other special requests for this 800#? Do we have any IVR requirements?

From a recruiting and training perspective we should also be good to go on the 13th, however let me meet with
recruiting and training and I will confirm we should have agents in the pipeline that we can hire right away.

                                                            2
Once again thanks for allowing us to help with this.

Have a fantastic day.

Oscar.

From: Lindsay Hettling (BTB - Advertisin) [mailto:Lindsay.Hettling@dominos.com]
Sent: Monday, January 30, 2017 9:00 AM
To: Roberto Luna
Cc: Oscar Escarcega
Subject: RE: Domino's Daily Report

Good morning,
We would like to move ahead with operating 24 hours. Would it be possible to begin doing this the week of February
13th? Also, there are some special considerations.

         We would like to operate 24 hours in order to service a very small percentage of customers
         We anticipate very low volumes over night, but need to have someone available to accept calls
         These calls will primarily be in English
         We need a separate 1-800 number for this project to help us track orders placed, is this something you can help
          secure?
         Orders coming from this separate 1-800 phone number CANNOT be placed on CCA and must be placed through
          dominos.com

Let me know what questions you have.

Thanks,
Lindsay

From: Roberto Luna [mailto:rluna@centrisinfo.com]
Sent: Tuesday, January 24, 2017 1:54 PM
To: Lindsay Hettling (BTB - Advertisin)
Cc: Oscar Escarcega
Subject: RE: Domino's Daily Report

Hi Lindsay,

Thank you for this great opportunity !!!

In order to cover 24/7 period we will need to hire to more agents and this represents $ 4,700.00 Dollars a month in
addition to the $20,000.00 normally bill if you would like we can add the two agents for 60 days and determined if it
makes sense for continue 24 coverage.

Once again thank you for this opportunity .

From: Lindsay Hettling (BTB - Advertisin) [mailto:Lindsay.Hettling@dominos.com]
Sent: Tuesday, January 24, 2017 12:20 PM
To: Roberto Luna
Cc: Oscar Escarcega
Subject: RE: Domino's Daily Report

Thanks for the update.

                                                             3
I have a question about hours of operation. Could you provide an estimate of what it would cost to take calls 24 hours
per day? I would assume that the overnight volume would be quite low, but we have a business case that would require
us to give customers the option to place timed orders at any time, including hours when most stores are not traditionally
open.




From: Roberto Luna [mailto:rluna@centrisinfo.com]
Sent: Tuesday, January 24, 2017 1:10 PM
To: Lindsay Hettling (BTB - Advertisin)
Cc: Oscar Escarcega
Subject: Domino's Daily Report

Good Morning Lindsay,

Please find the information below for Monday Metrics,

       53.28% of the calls handled were Spanish Orders
            o This represents a total of 146 orders out of 274 calls handled
            o 2% of the calls were Cancelled Orders (Represents 6 Orders )

                               Cancellation                                                            Store Address
 Cancelled order by customer before checkout - excessive time to deliver              183 Graham Ave, Brookly, NY 11206 Store
 Cancelled order by customer before checkout - excessive time to deliver                  27335 S Dixxie Hwy Homestead,FL 330
 Cancelled order by customer before checkout - too expensive                                    41 E 167 St Bronx, NY 1045
 Cancelled order by customer before checkout - too expensive                               921 East Tremont Ave Bronx NY 1046
 Cancelled order by customer before checkout - excessive time to deliver              183 Graham Ave, Brookly, NY 11206 Store
 Cancelled order by customer before checkout - excessive time to deliver                    2463 Webster Ave Bronx, NY 10460
                                                                                                       Total Amount

       We handled a total of 89% calls offered for the day
       With 10.7% abandonment
       AHT goal was met for the day closing at 00:03:54
       No other issues were found to report

                                         Mon
                                       1/23/17    JAN MTD
               Spanish Offered           307        12717
               Spanish Handled           274        9879
                Abandon calls             33        2838
               Abandonment %            10.7%       17.6%
 Over all
                      ASA                 29         24.6
  KPI'S
               Spanish Order %         53.28%       55.2%
                Spanish Orders           146        5439
             Spanish Service Level     78.50%       66.6%
                      AHT              0:03:54     0:04:11
 NOS/1-
 DOMI




                 Calls Offered            90        4527
  1888-


  800-




                 Calls Handled            84        3634
                                                              4
                        Abandonment %           6.7%    17.6%
                         Spanish Orders           36    1921
                          Calls Offered          217    8190
    1-800-540-7907


                          Calls Handled          190    6245
                     % of total calls Handled    69%     62%
                        Abandonment %           12.4%   17.3%
                         Spanish Orders          110    3518


Any questions please let me know

Thank you
Regards




                                                                5
